568 N.W.2d 926 (1997)
1997 ND 196
In the Matter of the Application for DISCIPLINARY ACTION AGAINST Kevin R. QUERY, a Member of the Bar of the State of North Dakota.
DISCIPLINARY BOARD OF THE SUPREME COURT of THE STATE OF NORTH DAKOTA, Petitioner,
v.
Kevin R. QUERY, Respondent.
No. 970314.
Supreme Court of North Dakota.
October 15, 1997.

ORDER OF INTERIM SUSPENSION
On October 14, 1997, an Application for Interim Suspension of Kevin R. Query, a *927 member of the Bar of North Dakota, with a certified copy of a September 30, 1997 Sentencing Order and Judgment attached in State of Iowa v. Kevin Roy Query was filed under Rule 3.4, North Dakota Rules for Lawyer Discipline (NDRLD), by Assistant Disciplinary Counsel Paul W. Jacobson. The Application shows that Kevin R. Query was admitted to practice as an attorney and counselor at law in the Courts of North Dakota on May 15, 1985, and since that time his name has appeared on the roll of attorneys admitted to the Bar of North Dakota.
Mr. Query has been convicted of a serious crime as defined by Rule 4.1(C), NDRLD, in that on September 30, 1997, Kevin Roy Query was convicted of two felonies, Sexual Abuse in the Third Degree and Sexual Exploitation of a Minor, in Iowa District Court of Polk County, Criminal No. FE109727, captioned State of Iowa v. Kevin Roy Query. Disciplinary Counsel requests immediate suspension of Mr. Query under Rules 4.1(C) and (D), NDRLD for conviction of a "serious crime." The definition for "serious crime" specifically includes any felony; thus, the crimes for which Mr. Query has been convicted are serious crimes warranting interim suspension under the North Dakota Rules for Lawyer Discipline. The Court considered the matter, and
ORDERED, that Kevin R. Query's license to practice law in the State of North Dakota is SUSPENDED effective immediately and until further order of this Court.
IT IS FURTHER ORDERED, that Mr. Query give notice as required in Rule 6.3, NDRLD, and that proof of such compliance be filed with the Supreme Court by October 27, 1997.
              /s/ Gerald W. Vande Walle
                  GERALD W. VANDE
                  WALLS, Chief Justice
              /s/ Herbert L. Meschke
                  HERBERT L. MESCHKE,
                 Justice
              /s/ William A. Neumann
                  WILLIAM A. NEUMANN,
                  Justice
              /s/ Dale V. Sandstrom
                  DALE V. SANDSTROM,
                  Justice
              /s/ Mary Muehlen Maring
                  MARY MEUHLEN MARING,
                  Justice